Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2020, 07/27/2020 and 09/21/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos 9920312 and 10465181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejoinder
Claims 1-18 and 20-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 24-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 02/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Gurunathan Laxmikanthan on 06/14/2021.  Claims 1, 4 and 13-26 are allowed.

Specification:
Delete “http://” on page 33, paragraph [00118], and on page 45, paragraph [00137].

Claims:
Claim 4.        Delete “the” in line 1.


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Sutak et al. (Human mitochondrial ferritin improves respiratory function in yeast mutants deficient in iron–sulfur cluster biogenesis, but is not a functional homologue of yeast frataxin, Microbiology Open 2012; 1(2): 95–104) teach a recombinant yeast comprising a heterologous yfh1 gene encoding YFH1 protein associated with iron metabolism (see page 96 under section title “Yeast strains and growth conditions), the Examiner has found no teaching or suggestion in the prior art directed to a recombinant yeast cell comprising (a) at least one heterologous gene encoding a protein associated with iron metabolism and/or one or more mutations in one or more endogenous gene encoding a protein associated with iron metabolism; and (b) at least one heterologous gene encoding a polypeptide having xylose isomerase activity; wherein the gene encoding a protein associated with iron metabolism is YFH1.  It is noted by the Examiner that a person of ordinary skill in the art would not have any motivation to combine (a) at least one heterologous gene encoding YFH1 and/or one or more mutations in one or more endogenous gene encoding YFH1 with (b) at least one heterologous gene encoding a polypeptide having xylose isomerase activity in a recombinant yeast cell.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656